DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 1/6/21.  Claims 1-18 are under consideration.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
Applicant’s main argument is against the prior art of Teller in that Teller does not teach a second surface with a planar central portion and curved side portions (Page 9, second paragraph).
The applicant is reminded that the prior art to Chang and Teller must be considered in its entirety. MPEP 2141.02 (VI.).
Chang teaches the invention of claim 1, except for two features:
1.  Explicitly disclosure that light guide plates (140c and 140d) comprises a fiber bundle.
2. The curved edge portions on the second surface.

Applicant argue that Teller does not teach a planar central portion is not persuasive as Teller is not relied on to teach the planar surface.  Chang teaches a planar central surface and angular edges.  Chang’s angular edge demonstrates the edge of the light guiding structure can be formed angularly and polished to overlap the bevel, for solving the same problem as applicant’s invention – to minimize the visibility of the inactive border.

    PNG
    media_image1.png
    211
    454
    media_image1.png
    Greyscale

.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 12 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 7,592,971 B2, hereinafter “Chang”) in view of Teller et al. (US 2013/0278872 A1, hereinafter “Teller”).
Claim 1.  Chang discloses an electronic device having exterior surfaces and a periphery, the electronic device comprising:

a light guiding structure (140c, 140d) having first (narrow end of 140c, 140d) and second surfaces (wide end of 140c, 140d), wherein the light guiding structure is configured to guide light from the array of pixels from the first surface to the second surface, wherein the second surface has a planar central portion and has angled edge portions, wherein the second surface has a second width that is greater than the first width. 

    PNG
    media_image1.png
    211
    454
    media_image1.png
    Greyscale

	However, Chang does not teach the light guiding structure comprises a fiber bundle having a plurality of fibers that guide the light to the curved edge portions and to at least a portion of the planar central portion.
	Teller teaches a seamless display panel using fiber optic bundle (215) and wherein the fiber bundle (215) comprises a plurality of fibers that guide the light from the first surface (at surface where pixels 235 are) to the second surface (light from pixels 235 exit on the opposite end of the fibers).  The fiber bundle has a loose fiber portion (225) where it has curved edge portion and overlaps the bezel (210).  
It would have been obvious to one having ordinary skill in the art to recognize the light guiding structure (140c, 140d) in Chang can be modified with fused fiber bundle as taught by 


    PNG
    media_image2.png
    369
    394
    media_image2.png
    Greyscale

Claims 2 and 17.  Teller further teaches the plurality of fibers guide the light from the array of pixels from the first surface to the second surface along curved paths (See Fig. 2A and the emission arrows).
Claims 3 and 18.  Teller further teaches wherein at least some of the plurality of fibers guide the light from the array of pixels from the first surface to the second surface along straight paths.  Fig. 2A also shows at least some fibers guiding light in along straight paths.
Claim 12.  Chang discloses an electronic device having exterior surfaces and a periphery, the electronic device comprising:
a sidewall structure (120a) that extends around the periphery to form at least one of the exterior surfaces;

	However, Chang does not teach the portion that overlaps the sidewall structure is curved.
	Teller teaches a seamless display panel using fiber optic bundle (215) and wherein the fiber bundle comprises a plurality of fibers that guide the light from the first surface (at surface where pixels 235 are) to the second surface (light from pixels 235 exit on the opposite end of the fibers).  The fiber bundle has a loose fiber portion (225) where it has curved edge portion and overlaps the bezel (210).  
It would have been obvious to one having ordinary skill in the art to recognize the light guiding structure (140c, 140d) in Chang can be modified with fused fiber bundle as taught by Teller.  One would be motivated to replace the faceplate light guiding structure of Chang with fiber bundle to reduce the form factor of the display device.

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Teller as applied to claim 1 above, and further in view of Walker et al. (US 2005/0226574 A1, hereinafter “Walker”).
	Chang in view of Teller teach the invention of claim 1, but Chang in view of Teller do not tech the plurality of fibers are made of clear glass material having a core and a cladding with the core having a first refractive index and the cladding having a second refractive index.
.
Claims 8-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Teller as applied to claim 12 above, and further in view of Dabov et al. (US 2010/0061040 A1, hereinafter “Dabov”).
Claims 8-10.  Chang in view of Teller teach the invention of claim 1, but do not teach:
The display cover layer comprises a transparent glass layer.
A housing having an opaque sidewall structure.
The light guiding structure overlaps the opaque sidewall structure.

Dabov further teaches the assembly of the personal electronic device having a display (104) that is covered a transparent glass display cover layer (106) (Figs. 2C and 2E).
Dabov further teaches optimizing the Z height of the electronic device by manufacturing the layers, such as the M-frame or metal frame, which is opaque, for aesthetic, compactness and sturdiness (Para [0054] and [0064] and Fig. 2C).  It would have been obvious to one having ordinary skill in the art to recognize metal material is desirable in manufacturing optoelectronics since metal has high strength and thermal dissipation property preventing the electronic device from overheating.
The modification of Dabov’s electronic device to the display device of Chang in view of Teller would yield a personal electronic display having an opaque metal frame, transparent glass 
Claim 13.  Chang in view of Teller teach the invention of claim 12, but do not teach sidewall structure is metal. 
Dabov teaches optimizing the Z height of the electronic device by manufacturing the layers, such as the M-frame or metal frame, for aesthetic, compactness and sturdiness (Para [0054] and [0064] and Fig. 2C).  It would have been obvious to one having ordinary skill in the art to recognize metal material is desirable in manufacturing optoelectronics since metal has high strength and thermal dissipation property preventing the electronic device from overheating.
Claim 14.  Dabov further teaches plastic is a known alternative material for manufacturing the electronics case since plastic would make the enclosure lighter and thinner with fewer fasteners, but with a the tradeoff of having greater propensity to buckle and bow (Para [0007]).
Claim 15.  Dabov further teaches the display (104) is further cover or overlaps by a transparent display cover layer (106) (Figs. 2C and 2E).

 Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Teller as applied to claim 1 above, and further in view of Cok et al. (US 2004/0017985 A1, hereinafter “Cok”).

Cok teaches a display device having a fiber optic bundle.  In Fig. 6, at least fiber (58) is shown to bend outward to the right (the first direction) and bend upward (in the second direction).

    PNG
    media_image3.png
    263
    401
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to recognize the multiple bends in the fiber bundle is to configure the bundles to expand in width and length from the first surface to the second surface.  One would be motivated to form multiple bends in the fiber to provide the proper magnification of the pixel image to the display output.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883